DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1) a lamp (per claim 1);
2) a permanent magnet (per claim 1, line 6);
3) a permanent magnet and/or a ferromagnetic material (claim 1, lines7-8);
 4) the second of the two contact profiles is formed in an approximately flat plane with a surface of the wall (per claim 5);
5) the housing comprises releasable connecting means by which the housing can be arranged on objects (per claim 7);
6) the two congruent, current conducting contact profiles and the further contact profile are formed as plugs/socket (per claim 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term “line-like power supply element” is vague and ambiguous.  What is or defines a “line-like power supply element?”  What does “line-like” mean in the context of the claims and specification?  What makes a power supply element “line-like?”  The limitation is given little weight. 
Regarding claim 1, the term “current-conducting contact profiles” is vague and ambiguous.  What is or defines a “contact profile?”  What constitutes a “current-conducting contact profile?”  It is unclear what would or would not be considered a “contact profile”   A profile is defined as “an outline of something, especially a person's face, as seen from one side.”  Google definition.  The definition of “profile” seems irrelevant to what applicant is calling the “contact profile.”  The term is given little weight.  Correction is required.
Regarding claim 10, the term “contact profile” is vague and ambiguous.  What is or defines a “contact profile?”  What constitutes a “contact profile?”  It is unclear what would or would not be considered a “contact profile.”   A profile is defined as “an outline of something, especially a person's face, as seen from one side.”  Google definition.  The definition of “profile” seems irrelevant to what applicant is calling the “contact profile.”  The term is given little weight.  Correction is required.
Regarding claim 10, the limitation that the “contact profiles” are “congruent” is vague and ambiguous.  “Congruent” means “superposable so as to be coincident throughout.”  The 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krize et al. US 10236627 (“Krize”) in view of Batdorff et al. US 2007/0278995 (“Batdorff”).   As best understood by the examiner, in particular in light of the 35 USC 112 rejections above, where it is unclear what exactly is meant by the “contact profile” and “current conducting contact profile” the claimed invention would have been obvious for the following reasons.
Regarding claim 1, Krize discloses a power supply system, comprising
	a lamp support 22 with a lamp 14,
	the lamp support being releasably and electrically conductively connected to a power supply element by two connectors (see at 46 and 26, including terminals 34, 36, 128, 130),
	wherein a first 46 of the two connectors includes a permanent magnet (92, 94) and a
	second of the two connectors 26 includes a permanent magnet (148, 150) and/or a ferromagnetic material,
	wherein sides of the two connectors facing each other have different

	Krize does not disclose a rechargeable power supply.
	Batdorff discloses rechargeable power supply 100 including a further connector 112.
	Batdorff indicate that the connector 112 may be of any suitable configuration (paragraph 0031).
	It would have been obvious to substitute the Krize connector 26 for the Batdorff connector 112.   The reason for doing so would have been to use the Krize lamp 10 instead of the Batdorff lamp 200.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
	Per claim 2 the second of the two connectors and the further connector are formed identical, as set out regarding claim 1.
	Per claim 3 the rechargeable power supply comprises a housing (see Batdorff at 110 and Krize figure 11 annotated below, the housing labeled H and the wall labeled W below), the housing having a wall in which the connector (128, 130) is embedded.

    PNG
    media_image1.png
    3235
    2474
    media_image1.png
    Greyscale


	Per claim 5 the second of the two connectors (in particular terminals 128, 130) is formed in an approximately flat plane with a surface of the wall.
	Per claim 6 the two connectors are formed such that the housing (Batdorff at 110) of the rechargeable power supply acts as a support of the lamp support.
	Per claim 7, the housing comprises releasable connecting means (e.g. Krize at 118) by which the housing can be arranged on objects.  The examiner takes Official notice that various means for mounting the housing are known, including brackets, screws, magnets, tape, adhesive etc.  It would have been obvious to include various known suitable mounting means to mount the Batdorff housing . 
	Per claim 8 the connectors are formed as plugs/sockets.
	Per claim 9 the lamp support (Krize at 22) is formed conical.

	Regarding claim 10, Krize discloses a power supply system, comprising a lamp support 22 with a lamp 14, the lamp support having a connector (see figure 2); a wired power supply element 26 having a second connector.
The first connector and the second connectors are configured to attach to one another by magnetic force while establishing an electrical connection between the lamp support and the wired power supply element.
Krize does not disclose a rechargeable power supply.
	Batdorff discloses rechargeable power supply 100 including a further connector 112.

	It would have been obvious to substitute the Krize connector 26 for the Batdorff connector 112.   The reason for doing so would have been to use the Krize lamp 10 instead of the Batdorff lamp 200.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833